UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  December 18, 2006

                                        Before

                        Hon. WILLIAM J. BAUER, Circuit Judge

                        Hon. JOEL M. FLAUM, Circuit Judge

                        Hon. DIANE S. SYKES, Circuit Judge

No. 03-3386

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 03 CR 54
SERGIO TELLEZ-BOIZO,
    Defendant-Appellant.                       David H. Coar,
                                                 Judge.

                                      ORDER

     Sergio Tellez-Boizo pleaded guilty to being present in the United States without
permission of the Attorney General after his removal to Mexico following a conviction
for an aggravated felony. See 8 U.S.C. § 1326(a), (b)(2). The district court sentenced
him to 77 months' imprisonment. Thereafter, we ordered a limited remand under
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), so that the district court could
tell us whether it would have imposed the same sentence knowing that the sentencing
guidelines were only advisory.

    After reviewing the appropriate considerations under 18 U.S.C. § 3553(a), the
district court has responded that it would not have sentenced Tellez-Boizo differently
given Congress’s intent to make reentry a crime and the need to deter similar conduct
in the future. Tellez-Boizo did not respond to our invitation to file arguments
No. 03-3386                                                                       Page 2

concerning the appropriate disposition of the appeal in light of the district court's
decision. The government did respond, however, and asks that we affirm.

    Tellez-Boizo's sentence of 77 months' imprisonment is within the guidelines range
of 77 to 96 months. It is therefore presumptively reasonable, United States v. Spano,
447 F.3d 517, 519 (7th Cir. 2006); United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005), and Tellez-Boizo has not even attempted to rebut the presumption. Moreover,
the district court gave detailed and meaningful consideration to the relevant factors
under § 3553(a), which is all it was required to do. See United States v. Gama-Gonzalez,
No. 06-1965, 2006 WL 3490843, *1 (7th Cir. Dec. 5, 2006); United States v. Laufle, 433
F.3d 981, 987 (7th Cir. 2006).

    Accordingly, we AFFIRM the judgment of the district court.